FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS IGNACIO PALOMARES                         No. 14-73947
TORRES,
                                                 Agency No. A043-363-718
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Carlos Ignacio Palomares Torres, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for asylum, withholding

of removal and relief under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the denial of CAT relief, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and review de novo questions of law, Vilchez v. Holder, 682 F.3d 1195, 1198 (9th

Cir. 2012). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief, where

Palomares Torres failed to establish that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See 8 C.F.R. § 1208.16(c)(2)-(3); Silaya, 524 F.3d at 1073.

      Palomares Torres does not challenge the agency’s determination that his

conviction for second-degree robbery in violation of California Penal Code § 211

is an aggravated felony theft offense, as defined by 8 U.S.C. § 1101(a)(43)(G), that

renders him removable under 8 U.S.C. § 1227(a)(2)(A)(iii). See Martinez-Serrano

v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived). Palomares Torres has likewise

waived any challenge to the agency’s determination that he is statutorily ineligible

for asylum. See id.; 8 U.S.C. 1158(b)(2)(B)(i).

      Because Palomares Torres does not contest that he is removable for having

committed an aggravated felony, our jurisdiction over challenges to the agency’s

denial of withholding of removal is limited to colorable constitutional claims and


                                          2                                    14-73947
questions of law. See 8 U.S.C. 1252(a)(2)(C)-(D); Pechenkov v. Holder, 705 F.3d

444, 448-49 (9th Cir. 2012). We therefore lack jurisdiction to review Palomares

Torres’s challenge to the agency’s discretionary determination that his conviction

constitutes a particularly serious crime that statutorily bars him from withholding

of removal. Pechenkov, 705 F.3d at 448-49 (no jurisdiction over particularly

serious crime determination where the only challenge is that the agency

“incorrectly assessed the facts”).

      Contrary to Palomares Torres’s contention, the agency applied the correct

legal standard by considering the relevant factors outlined in Matter of Frentescu,

18 I. & N. Dec. 244, 247 (BIA 1982), in making its particularly serious crime

determination, including the nature of and circumstances underlying his

conviction. See Anaya-Ortiz v. Holder, 594 F.3d 673, 679-80 (9th Cir. 2010).

      Because these determinations are dispositive, we need not reach Palomares

Torres’s contentions regarding credibility.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-73947